—Appeal by the *594defendant from a judgment of the Supreme Court, Queens County (Thomas, J.), rendered November 18, 1996, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (McGann, J.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not deprived of a fair trial by the alleged misconduct of the prosecutor (see, People v Alvino, 71 NY2d 233; People v Ventimiglia, 52 NY2d 350).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Rosenblatt, J. P., Miller, Ritter and Goldstein, JJ., concur.